The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Laurel Mohan has committed professional misconduct warranting public discipline-namely, while acting as the executive director of a non-profit organization, misappropriating client funds to satisfy the organization's financial obligations and failing to maintain the required trust account books and records for the organization. See Minn. R. Prof. Conduct 1.15(a), 1.15(c)(3), 1.15(h), as interpreted by Appendix 1 thereto, 8.4(c).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), waives her right to answer the petition, and unconditionally admits the allegations of the petition. The parties recommend that, in light of mitigating factors, the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 18 months.
The court has independently reviewed the file and approves the recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Laurel Mohan is suspended from the practice of law, effective from the date of this order, with no right to petition for reinstatement for 18 months.
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR, and satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ David L. Lillehaug
David L. Lillehaug
Associate Justice